Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  This action is FINAL. 
Upon searching the art, the species PSMB9, and SCG2 genes are rejoined with elected species, and rejoin this with the elected invention.  
This action is in response to the papers filed on 08/16/2021.  
The amendments overcome prior 112 b, 112 a Written Description, and 112 a Enablement rejections. 
Claims 24, 28-30, 32-35, 37-38, 42-44, 46-49 and 51 are pending and under the examination. 
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 24, 28-30, 32-35, 37-38, 42-44, 46-49 and 51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim does not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Independent claims 24 and 38 are analyzed. The claims recite methods of determining whether a human subject is afflicted with Alzheimer’s disease (AD) or non-Alzheimer’s dementia (non-ADD). Therefore, the claims are directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. Claims 24 and 38 recite methods determining whether a human subject is afflicted with AD or non-ADD when a subject is suspected of having dementia through the expression level of a gene that is differentially expressed between synchronized cultured skin cell fibroblasts derived from AD patients and those derived from non-ADD patients. 
This limitation sets forth a judicial exception because this type of correlation is a consequence of natural process, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Accordingly, the claim is directed to at least one exception. 
Furthermore, the claims recite analyzing the subject as “afflicted with AD” or “non-ADD” based on the measured expression level of a gene, which could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea [e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)]. That is a 
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claim does not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions.  The elements in the claims 24 and 38, “synchronizing” and “measuring” method steps do not integrate the judicial exception because it is a data gathering step. Therefore, these method steps fail to meaningfully limit the judicial exception. (Step 2A Prong 2: No) 
Step 2 B 
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. The claims recite synchronizing a population of cultured skin cell fibroblasts derived from the subject and measuring the expression level of a gene that is differentially expressed between synchronized cultured skin cell fibroblasts derived from AD patients and those derived from non-ADD patients. However, the methods of cell-cycle synchronization of cells derived from a subject, and measuring associated gene expression levels, were well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein [Cooper and Shedden. Cell & Chromosome; 2003; 2: p. 1-12, Review; Wittayara et al. Reprod Dom Anim; 2013; 48: 305–310; Grinstein et al. 
Therefore, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No). 
Claims 24 and 38 are not directed to patent eligible subject matter. 
Claims 28 and 42 further define the method of synchronizing. Claims 29-30, 32-35, 37, 43-44, 46-49 and 51 are directed to the gene or the method of measuring gene expression and the claims further limit the gene and gene expression. The limitations of the claims only serve to narrow the judicial exception. They do not add any additional elements that integrate the judicial exception into a practical application and do not 
Response to Argument
The response traverses the rejection on pages 8-10 of the remarks mailed on 09/13/2021. 
The response asserts that “These methods comprise a first step of synchronizing a population of cultured skin cell fibroblasts derived from the subject, and a second step of measuring the expression level of at least one gene in the resulting synchronized cell population that is differentially expressed between synchronized cultured skin cell fibroblasts derived from AD patients and those derived from non-ADD patients. Importantly, the one or more genes whose expression levels are measured are selected from ………………………………. the differential expression of these 36 particular genes between AD and non-ADD synchronized cultured skin cell fibroblasts was not well understood, routine, or conventional. Indeed, it was unknown. As such, the amended claims do indeed include additional elements that are sufficient to amount to significantly more than the judicial exception”.
This response has been thoroughly reviewed and fully considered but not found persuasive. The methods of synchronizing a population of culture skin cell fibroblasts from a subject (e.g. AD subject) and measuring the gene expression in the synchronized culture cells were well known (see Alkon and Khan, Pub. No.: US 2010/0021913). The method of detecting differential gene expression in AD, non-AD or control population are well known in the art (see cited references above). In addition, having a correlation between the differentiation gene expressions in different cell types 
IMPROPER MARKUSH GROUPING REJECTION
5.	Claims 24, 28-30, 32-35, 37-38, 42-44, 46-49 and 51 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do 
The Markush grouping of “multiple genes recited in the claims” (e.g. claims 24, 32, 38, and 46) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
These genes do not have a “single structural similarity” because they do not share any substantial common structure (they are each structurally distinct) and also they are do not belong to the same recognized physical or chemical class or to the same art-recognized class.  A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. There is no expectation from the art that each gene would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Response to Argument
The response traverses the rejection on page 10 of the remarks mailed on 09/13/2021. 
The response asserts that “Without conceding the correctness of the Examiner's rejection, applicants note that claims 31, 36, 45, and 50 have been cancelled, rendering their rejection moot. Applicants also note that these 36 genes, which now appear in amended claims 24, 32, 38, and 46, are not presented in Markush format”.
This response has been thoroughly reviewed but not found persuasive. The listing of specified alternatives within a Markush claim is referred to as a Markush group or Markush grouping. Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims, and any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim (see MPEP 2117). In this situation, the current claim construction with recited gene in the claims is considered presented in Markush format because the recitations of the claims include a group of a plurality of genes. Furthermore, the recited genes in the claims do not share a single structural similarity and they are each structurally distinct. Thus, they are do not belong to the same recognized physical or chemical class or to the same art-recognized class.  The rejection is maintained. 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 24, 28-30, 32-35, 37-38, 42-44, 46-49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Alkon (Alkon and Khan, PG Pub. No.: US 2010/0021913 A1, publication date: January 28, 2010), in view of Chirila (Chirila and Alkon, WO 2016/144838, publication date of September 15, 2016), Loboda (Loboda et al. PG Pub. No.: US 2014/0304845 A1, publication date of October 09, 2014) and Stephanie (PG Pub No: US 2008/0286876 A1, publication date of November 20, 2008).
Alkon teaches a method for diagnosing Alzheimer’s disease (AD) using gene expression profiles in AD cells (Abstract). Alkon teaches that AD is associated with 
Claims 24 and 38 recite “a human subject is afflicted with Alzheimer's disease (AD) or non-Alzheimer's dementia (non-ADD) when the subject is suspected of having dementia”. The specification discloses that “ "non-Alzheimer's dementia" means a subject showing dementia such as, for example, that which characterizes Parkinson's disease, Huntington's disease and frontotemporal dementia” (page 15). The specification also discloses that “a human subject who is "suspected of being afflicted with AD or non-ADD" is a subject displaying at least one symptom (e.g., dementia) consistent with both AD and non-ADD”.  Alkon teaches “the method of the invention can be used to distinguish Alzheimer's pathology or dementia from that associated with other forms of dementia, such as frontotemporal degenerative dementias (e.g., Pick's disease, corticobasal ganglionic degenerations, and frontotemporal dementia), Huntington's disease, Creutzfeldt Jakob disease, Parkinson's disease, cerebrovascular disease, head trauma, and Substance abuse” (para 0037). This indicates performing the method in a human subject to distinguish between AD and non-ADD when the subject is having dementia. 
Alkon further teaches determining differential expression of the genes between the subject who has been diagnosed with AD and the normal subject (see para 0026, 0057 and 0035). Thus, the teachings of Alkon include determining whether a human subject is afflicted with AD or non-ADD when the subject is suspected of having dementia or when the subject is not suspected having dementia.
claims  28 and 42).
With regard to method step (b) of claims 24 and 38, Alkon teaches performing synchronizing human skin fibroblast (as described above), collecting the cells after the culture, isolating RNA from the cultured fibroblast pellets and measuring a number of gene expression levels via microarray using Human Genome U133A (Affymetrix) (para 0065-0068, Table 1-2, claim 1). Alkon teaches the detecting gene expression changes of one or more genes in the cells from a subject suspected of having AD by comparing the expression level of some or more genes of the control cells obtained from an individual without AD (see claim 1, para 0026, 0057). Alkon teaches determining differential gene expression between AD sample and control sample (para 0042). 
With regard to claims 24 and 38, the claims recite “whereby (i) the subject is afflicted with AD if the expression level measured in step (b) is consistent with that gene's expression level in synchronized cultured skin cell fibroblasts derived from AD patients, and (ii) the subject is affiliated with non-ADD if the expression level measured in step (b) is consistent with that gene's expression level in synchronized cultured skin cell fibroblasts derived from non-ADD patients”.  Alkon teaches the method of analyzing the disease state based on the measured expression level. For example, determining as AD if absence of increased gene expression stimulated test cells compared to 
However, Alkon does not specifically teach the method of distinguishing genes differential expressions between AD and non-ADD using the data regarding “gene's expression level in synchronized cultured skin cell fibroblasts derived from AD patients” or “gene's expression level in synchronized cultured skin cell fibroblasts derived from the subject is affiliated with non-ADD”; and that the subject is afflicted with non-ADD if the if the expression level measured in step (b) is consistent with that gene's expression level in the synchronized cells derived from non- ADD patients. But, Alkon teaches that the disclosed method can be used for determining whether the patient is afflicted with Alzheimer's disease or non-Alzheimer's dementia, as described above. Alkon does not teach measuring the expression level of the genes recited in the claims, although Alkon teaches measuring a number of gene expression levels via microarray using Human Genome U133A (Affymetrix) (para 0065-0068, Table 1-2, claim 1).
Chirila teaches a method for classing AD population from an age-matched control (AC) population and/or a non-Alzheimer's disease demented (non-ADD) population based on a biomarker assay (see para 0011-0015, claim 1, abstract). Chirila further teaches to determine the optimum diagnosis, i.e. the separation between two
classes of patients via a two-stage method (see para 0011). Chirila teaches performing a number of methods to classify two or more AD populations based on a biomarker assay (e.g. any AD diagnostic assay, Alzheimer's disease specific biomarkers, cell aggregation, Protein Kinase C (PKC) epsilon etc.)  (para 0066-0073, 0094). Chirila teaches that the AD diagnostic assay is fractal dimensions for distinguishing AD, non-
Furthermore, Chirila teaches performing Alzheimer's disease specific molecular biomarker assay to determine AD or non-ADD cells (e.g. Parkinson's disease or Huntington's disease or Clinical Schizophrenia) or AC cells (see para 0066, 0094-0101). Particularly, Chirila teaches that AD-specific molecular biomarker is a positive numerical value in cell samples taken from patients diagnosed with Alzheimer's disease (AD cells) (para 0098), and AD specific molecular biomarker is a negative numerical value when measured in cells taken from subjects diagnosed with non- Alzheimer's disease dementia (non-ADD cells) (para 0099). Chirila also teaches the method of performing 
Thus, the teachings of Chirila includes performing the method to identify the subject as “afflicted with AD or non-ADD” when the subject is suspected of having dementia or when the subject is not suspected  of having dementia’ and using human skin fibroblasts to perform the biomarker assays to distinguish AD, non-ADD or control population.  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of determining AD or non-ADD in human subject, as taught by Alkon, with the method of differentiating between AD, non-ADD and normal control, as taught by Chirila. Alkon teaches performing gene expression analysis for a number of genes that correspond to AD, and determining gene expression differences between AD and non-AD (Table 1-3, claims 1 and 11). Chirila teaches the method that is able to classify between two or more different populations associated to AD through various parameters including gene expression (see above, and also see abstract, para 12, claim 51). Chirila teaches determining whether a patient is afflicted with Alzheimer’s disease or non-Alzheimer's dementia using biomarkers and comparing the levels of biomarkers in AD and non-ADD patients; and also normal control population (see above, also see para 0098-0099). Thus, it would have been obvious to have combined the methods of determining biomarkers in AD and non-ADD in human subject, as taught by Chirila, in the method of determining gene expression levels of synchronized human skin cell fibroblasts, as taught by Alkon, 
Claims 24 and 38 also recite “measuring the expression level of a gene” and the claims recite a number of genes. Alkon, in view of Chirila, does not teach measuring the recited genes in the claims.  
Loboda teaches a method of detecting gene expression that are significantly associated with AD to diagnose or monitor the disease (abstract, para 007, claims 1-3). Loboda teaches observing the differential gene expression between AD and normal subject or non-demented subject; and biomarkers values between non-demented and AD subjects (see para 0016, 0019-0020, 0027, 0034-0037, 0040, Figure 8, Figure 11-12). Loboda further teaches observing the genes corresponding to the regulation of AD in AD subjects. For examples ZCWPW2 (page 33 Table 6, para 0041, para 0052) and PSMB9 (page 13 Table 2, para 0050). 
Stephanie teaches a method of screening a small molecule compound for using in treating AD (abstract). The method comprises detecting genes that are significantly associated with AD (para 0007). Stephanie teaches observing the statistically significant association of particular genes including SCG2 with AD (para 0006-0007, para 0049, Table 6).
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method performing gene expression level to determine AD and non-ADD, as taught by Alkon, in view with Chirila, with the method of measuring particular genes corresponding to AD, as taught by Loboda and Stephanie. Alkon teaches measuring gene expression profiles of a plurality of genes 
With regard to claims 29-30 and 43-44, Alkon teaches observing the differences between gene expression level of the test cells and the gene expression level of the same gene or genes in the control cells. For example, the level gene expression
detected in the test cells is about 1-fold, 2-fold, 5-fold, 10-fold and 100-fold upregulated or downregulated compared to the control cells (para 0055). This indicates having the differential expression of at least 50% and 100% between corresponding synchronized cells derived from AD patients and those derived from the controls. In addition, Alkon teaches “the method of the invention can be used to distinguish Alzheimer's pathology or dementia from that associated with other forms of dementia, as described above. Thus, this is considered that the controls can be non-ADD. 
claims 32-33 and 46-47, Alkon teaches the method of measuring the expression levels of a plurality of genes and each gene is associated with differentially expressed between corresponding synchronized cells derived from AD patients and those derived from the controls, as described above (see  para 65-68, Table 1-2, claim 1). Alkon further teaches the method of selecting a plurality of genes from the group consisting of at least at least two genes and at least five genes (para 0042). In addition, Alkon, in view with Chirila and Loboda and Stephanie teaches measuring the plurality of genes, at least two genes (e.g.  ZCWPW2 and PSMB) in the method. 
With regard to claims 34-35 (which depend from claim 32) and claims 48-49 (which depend from claim 32), Alkon teaches observing the differences between gene expression level of the test cells and the gene expression level of the same gene or genes in the control cells. For example, the level gene expression detected in the test cells is about 1-fold, 2-fold, 5-fold, 10-fold and 100-fold upregulated or downregulated compared to the control cells (para 0055). Furthermore, the method of Alkon comprises determining a plurality of genes, as previously described in the claims 24, 32, 38 and 46. ). In addition, Alkon, in view with Chirila and Loboda and Stephanie teaches measuring the plurality of genes, at least two genes (e.g. ZCWPW2, PSMB, SCG2) in the method. In this regard, Lododa teaches selecting the genes that are significantly associated with the disease (see para 0068, claims 1-3) and Stephanie teaches the genes that show a strong significant association with AD. Taken together, it would have been obvious to have observed the gene expression of these genes to be differentially 
With regard to claims 37 and 51, the claims recite “wherein measuring the expression level of a gene comprises measuring the number of that gene's RNA transcripts per number of total transcripts”. Alkon teaches using total RNA isolated from the cultured fibroblast cells to perform the gene expression assay (e.g. 5-10 µg of RNA per 106 cells) (para 0066-0067). Furthermore, Alkon also teaches detecting differential expression of genes using serial analysis of gene expression (SAGE). SAGE quantitatively determines the amount of times a small portion of a specific mRNA transcript is expressed (a tag) and the output of SAGE is a list of short sequence tags and the number of times it is observed (para 0054). 
Response to Argument
The response traverses the rejection on pages 12-14 of the remarks mailed on 09/13/2021.
The response asserts that “These methods comprise, in relevant part, the step of measuring the expression levels of one or more of 36 specific genes in synchronized cultured skin cell fibroblasts. The inventors surprisingly discovered that these genes are differentially expressed between synchronized cultured skin cell fibroblasts derived from AD patients and those derived from non-ADD patients. Importantly, it is the differential expression of these defined genes that, at least in part, permits the invention's superior ability to determine whether a patient is afflicted with AD or non-ADD”.
The response further asserts that “The Examiner cites Alkon and Chirila in support of this rejection. Alkon relates to diagnosing AD using a two-step method. The 
This response has been thoroughly reviewed and fully considered but not found persuasive. Alkon teaches that “the method of the invention can be used to distinguish Alzheimer's pathology or dementia from that associated with other forms of dementia, such as frontotemporal degenerative dementias (para 0037). This indicates performing the method in a human subject to distinguish between AD and non-ADD when the subject is having dementia. Chirila also teaches the method of performing data analysis using two-stage method and identifying AD or non-AD via data sets to determine the optimum diagnosis (para 0011-0012). Chirila teaches performing biomarker assays to distinguish AD, non-ADD and control population, as described above (also see para 0098-0099). Thus, reading the teachings of Alkon and Chirila, one of ordinary skill in the art would be able to determine the differential gene expression between synchronized cultured skin cell fibroblasts derived from AD patients and those derived from non-ADD patients. In addition, Loboda and Stephanie teach observing a significant gene 
The rejection has been modified accordingly with the amendment. The rejection is maintained. 
8. 	No claims are allowed.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIET C SWITZER/     Primary Examiner, Art Unit 1634    
                                                                                                                                                                                               /W.T.J./     Examiner, Art Unit 1634